DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Branson (4,300,606).
Branson (‘606) discloses a wood splitting axe head for mounting on an axe handle in which the weight is distributed such that the plane through the center of gravity of the axe head (gravity plane) is offset with respect to the longitudinal plane through which the axe is swung and which passes through the center of the axe handle (swing plane). Further, the splitting edge of the blade is separated from the gravity plane in the direction of the swing plane and has one face parallel to the swing plane which is provided with a step (a stop 30) to limit axe penetration into the wood and to initiate a turning motion of the axe head after impact (to generate torque).  Axe head 10 is provided with a notch 38 to remove weight from the left-hand side of the axe head and to concentrate the weight on the right-hand side of the axe head.
Allowable Subject Matter
Claims 1-10 are allowed.
Claims 12-15 and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if claims 12 and 17 are rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the provision of one or more springs disposed between the first portion of the handle and the lever axe head for biasing the lever axe head and handle relative to each other such that first portion of the handle and the lever axe head rotate relative to each other to absorb at least a portion of the generated torque from being transmitted to the user, together in combination with the rest of the limitations in the independent claims, has neither been disclosed nor suggested, in part, whole or combination, by the prior art of record.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as being related tool constructions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David B. Thomas whose telephone number is (571) 272-4497.  The examiner’s e-mail address is: dave.thomas@uspto.gov. The examiner can normally be reached on Mon-Fri 9:30-6:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Kozak can be reached on (571) 270-.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

						/David B. Thomas/
Primary Examiner, Art Unit 3723
								

/DBT/